United States Court of Appeals
                                                              Fifth Circuit
                                                           F I L E D
           IN THE UNITED STATES COURT OF APPEALS
                                                 December 20, 2006
                   FOR THE FIFTH CIRCUIT
                                                       Charles R. Fulbruge III
                                                               Clerk

                         No. 05-20949
                       Summary Calendar


UNITED STATES OF AMERICA,

                                   Plaintiff-Appellee,

versus

AURELIO OLIVARES HERNANDEZ, also known as Nano,

                                   Defendant-Appellant.

                  --------------------
      Appeal from the United States District Court
           for the Southern District of Texas
                USDC No. 4:04-CR-168-ALL
                  --------------------
Before DeMOSS, STEWART, and PRADO, Circuit Judges

PER CURIAM:*

     Aurelio Olivares Hernandez appeals the sentence

imposed following his guilty-plea conviction for

possession with intent to distribute 500 grams or more

of cocaine.    Hernandez argues that the district court’s

consideration of facts that were neither admitted nor

proven to a jury in calculating his guidelines sentence

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                       No. 05-20949
                            -2-

range violated the Sixth Amendment under United States

v. Booker, 543 U.S. 220 (2005).   As Hernandez was

sentenced under an advisory guidelines scheme following

the issuance of Booker, this argument is without merit.

See United States v. Johnson, 445 F.3d 793, 798 (5th

Cir.), cert. denied, 126 S. Ct. 2884 (2006).

    For the first time on appeal, Hernandez argues that

the district court’s drug quantity determination was

clearly erroneous because it was speculative and not

supported by a preponderance of the evidence.     Because

Hernandez did not raise this issue below, we review for

plain error.   See United States v. Alvarado-Santilano,

434 F.3d 794, 795 (5th Cir. 2005), cert. denied, 126 S.

Ct. 1812 (2006).

    The district court adopted the factual findings and

conclusions set forth in the presentence report (PSR).

The conversion of drug proceeds into their drug

equivalency was proper.   See United States v.

Fitzgerald, 89 F.3d 218, 223-24 (5th Cir. 1996);

U.S.S.G. § 2D1.1, comment. (n.12).    As the facts set

forth in the PSR showed that Hernandez was involved in

the distribution of kilogram quantities of cocaine in
                       No. 05-20949
                            -3-

the Houston area, the inference that the drug proceeds

were from that type of transaction was reasonable.     See

United States v. Caldwell, 448 F.3d 287, 290 (5th Cir.

2006).   Because Hernandez did not offer any evidence to

rebut the findings in the PSR, the district court did

not commit error, plain or otherwise, by adopting the

drug quantity determination set forth therein.   See

United States v. De Jesus-Batres, 410 F.3d 154, 164

(5th Cir. 2005), cert. denied, 126 S. Ct. 1022 (2006).

    AFFIRMED.